Case: 15-20543      Document: 00513547162         Page: 1    Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 15-20543                          June 14, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk



THOMAS M. WELLS, as Trustee of the David F. Bolger Revocable Trust,
                                                 Plaintiff–Appellee,

v.

J–M MANUFACTURING COMPANY, INCORPORATED,
  Doing Business as JM Eagle,
                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1548


Before SMITH, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM: *

       This dispute over a commercial lease was tried to a jury after full plead-
ing and discovery. The lessee was found liable for breach of contract. It
appeals, raising its objection to the jury charge regarding the question of wear
and tear on the premises.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20543      Document: 00513547162   Page: 2   Date Filed: 06/14/2016



                                 No. 15-20543
      We have reviewed the briefs and applicable portions of the record and
have heard the extensive arguments of counsel. Assuming arguendo that the
jury-charge issue was properly preserved, the portion of the charge that is
complained of, viewed in the context of the whole charge and the trial
proceedings, was not error. The parties received a fair trial that judiciously
resolved the dispute.

      The judgment is AFFIRMED.




                                       2